Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiyonobu (JP-2015004593-A).
Regarding Claim 1, Chiyonobu teaches a system for checking an inertial measurement unit (IMU) of a land vehicle (V) during driving (page 3, vehicle navigation device that includes acceleration sensor and angular velocity sensor), the inertial measurement unit (IMU) having: a first acceleration sensor configured to measure a translational acceleration along a first sensor axis; and/or a first rate-of-rotation sensor configured to measure a rate of rotation about the first sensor axis (Fig. 3(a)); and a second acceleration sensor configured to measure a translational acceleration along a second sensor axis and/or a second rate-of-rotation sensor configured to measure a rate of rotation about the second sensor axis (Fig. 3(b)), a sensing device senses a movement of the vehicle (V) in a first vehicle direction and/or about the first vehicle direction (page 3, navigation device performs position display of the vehicle based on 
Regarding Claim 2, Chiyonobu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein the inertial measurement unit (IMU) has a third acceleration sensor configured to measure a translational acceleration along a third sensor axis and/or a third rate-of-rotation sensor configured to measure a rate of rotation about the third sensor axis, the third sensor axis being tilted with respect to the first vehicle direction (Fig. 3(c)).  
Regarding Claim 3, Chiyonobu teaches everything that is claimed with respect to Claim 2.  Chiyonobu further teaches wherein the sensor axes are in each case additionally tilted with respect to a second and/or third vehicle direction, the second and third vehicle directions being respectively aligned orthogonally with respect to the other vehicle directions (Fig. 2 and Figs. 3(a)-(c)).  
Regarding Claim 4, Chiyonobu teaches everything that is claimed with respect to Claim 2.  Chiyonobu further teaches wherein all of the sensor axes are respectively aligned orthogonally in relation to one another (Figs. 3(a)-(c)).  
Regarding Claim 5, Chiyonobu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein the first vehicle direction corresponds to the steering-free driving direction of the vehicle (V), the alignment of each of the acceleration sensors of the inertial measurement unit (IMU) respectively making the measurement of an acceleration component along the first vehicle direction possible (Figs. 3(a)-(c)).  

Regarding Claim 7, Chiyonobu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein each of the sensor axes is tilted by the same angular amount with respect to the first vehicle direction (Figs. 3(a)-(b), Θy and Θp appear to be approximately the same).  
Regarding Claim 8, Chiyonobu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein the sensing device for sensing the movement of the vehicle (V) is formed as an acceleration, speed and/or displacement sensor, as one or more selected from the group of: an odometer, a steering angle sensor, a magnetometer, a barometer and a satellite navigation module (pages 1-2, vehicle navigation device operates based on data from acceleration sensor and angular velocity sensor; vehicle navigation device is equated to claimed satellite navigation module).  
Regarding Claim 9, Chiyonobu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches the internal measurement unit (IMU) comprising: a fastener with a fastening plane for fastening on the vehicle (V), wherein the sensor axes of the inertial measurement unit (IMU) are in each case tilted by an angle with respect to the fastening plane (Figs. 3(a)-(c), navigation device including sensors is fastened to the vehicle such that the sensor axes are tilted).  

Regarding Claim 11, Chiyonobu teaches everything that is claimed with respect to Claim 10.  Chiyonobu further teaches wherein the method is repeated a number of times, or in a loop, during driving of the vehicle (V) (pages 1-3, navigation device operates throughout operation of the vehicle; page 11, processes of Figs. 4-5 are 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863         

/NATALIE HULS/Primary Examiner, Art Unit 2863